Case 1:08-cv-00827-LMB-JFA Document 1138 Filed 02/20/19 Page 1 of 5 PageID# 28514



                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION

  SUHAIL NAJIM                                    )
  ABDULLAH AL SHIMARI et al.,                     )
                                                  )
                                    Plaintiffs,   )
                                                  ) Case No. 1:08-cv-827 (LMB/JFA)
                       v.                         )
                                                  )
  CACI PREMIER TECHNOLOGY, INC.                   )
                                                  )
                                  Defendant.      )
                                                  )
                                                  )
  CACI PREMIER TECHNOLOGY, INC.,                  )
                                                  )
                        Third-Party Plaintiff,    )
                                                  )
  v.                                              ) PUBLIC REDACTED VERSION
                                                  )
  UNITED STATES OF AMERICA, and                   )
  JOHN DOES 1-60,                                 )
                                                  )
                     Third-Party Defendants.      )
                                                  )

                PLAINTIFFS’ RESPONSE TO DEFENDANT CACI PREMIER
                  TECHNOLOGY INC.’S SUPPLEMENT MEMORANDUM

         Plaintiffs respectfully submit this response to the supplemental memorandum filed by

  defendant CACI Premier Technology, Inc. (“CACI”) discussing testimony from the February 12,

  2019 deposition of CACI Interrogator G. The testimony from that deposition does not alter

  Plaintiffs’ arguments in opposition to the three pending dispositive motions filed by CACI.

         First, as Plaintiffs argue in their opposition to CACI’s motion for summary judgment

  (Dkt. 1086), significant disputes of material facts preclude a summary judgment ruling in

  CACI’s favor. Nothing in the testimony of CACI Interrogator G renders disputed facts

  undisputed. This new testimony does not negate or invalidate the ample record evidence cited in


  10845224
Case 1:08-cv-00827-LMB-JFA Document 1138 Filed 02/20/19 Page 2 of 5 PageID# 28515



  Plaintiffs’ opposition brief that supports Plaintiffs’ claims and contradicts CACI’s factual

  assertions. In any event, although CACI Interrogator G




  1




                                                   2
  10845224
Case 1:08-cv-00827-LMB-JFA Document 1138 Filed 02/20/19 Page 3 of 5 PageID# 28516




         Second, as Plaintiffs argued in their opposition to CACI’s motion to dismiss based on the

  government’s assertion of the state secrets privilege (Dkt. 1082), the pseudonymous nature of the

  deposition of CACI Interrogator G and the government’s limitation of the witness’s ability to

  disclose classified information (a) did not prevent CACI from obtaining substantive testimony

  for its defense, as CACI seems to believe by citing his testimony throughout its supplemental

  memorandum, and (b) prejudices Plaintiffs as much as, if not more than, it does CACI. During

  the course of the deposition,




  2




                                                 3
  10845224
Case 1:08-cv-00827-LMB-JFA Document 1138 Filed 02/20/19 Page 4 of 5 PageID# 28517




         Finally, with respect to CACI’s suggestion of lack of subject matter jurisdiction, the

  testimony of CACI Interrogator G does not move the needle at all. The fact that counsel for

  CACI asked questions designed to conform to its characterization of the holding of RJR Nabisco,

  Inc. v. European Community, 136 S. Ct. 2090 (2016), has no bearing on the legal question at the

  heart of CACI’s motion.



                                           Respectfully submitted,

                                             /s/ John Kenneth Zwerling
                                          John Kenneth Zwerling (VA Bar #08201)
                                          ZWERLING/CITRONBERG, PLLC
                                          114 North Alfred Street
                                          Alexandria, VA 22314
                                          Tel. 703-684-8000 | jz@zwerling.com
                                          Baher Azmy, Admitted pro hac vice
                                          Katherine Gallagher, Admitted pro hac vice
                                          CENTER FOR CONSTITUTIONAL RIGHTS
                                          666 Broadway, 7th Floor
                                          New York, NY 10012
                                          Robert P. LoBue, Admitted pro hac vice
                                          PATTERSON BELKNAP WEBB & TYLER LLP
                                          1133 Avenue of the Americas
                                          New York, NY 10036
                                          Shereef Hadi Akeel, Admitted pro hac vice
                                          AKEEL & VALENTINE, P.C.
                                          888 West Big Beaver Road
                                          Troy, MI 48084-4736
                                          Attorneys for Plaintiffs




                                                  4
  10845224
Case 1:08-cv-00827-LMB-JFA Document 1138 Filed 02/20/19 Page 5 of 5 PageID# 28518



                                 CERTIFICATE OF SERVICE

        I hereby certify that on February 20, 2019, I electronically filed the foregoing document
  through the CM/ECF system, which sends notification to counsel for Defendants and the United
  States.



                                                    /s/ John Kenneth Zwerling
                                                 John Kenneth Zwerling (VA Bar #08201)




                                                 5
  10845224
